DILLON, Circuit Judge.
The judiciary act (section 11) provides that no district or circuit court shall have cognizance of any suit to recover the contents of any promissory note or other chose in action in favor of an assignee unless a suit might have been prosecuted in such court to recover the said contents if no such assignment had been made,” etc.
If no assignment of this note had been made, the assignor might, being at the time when suit was brought a citizen of Texas, have then commenced it; and under the statute his assignee has the same right. If the restriction on the assignee does not exist at the time suit is commenced, the court has jurisdiction if the case involves the requisite amount and is between a citizen of the state where the suit is brought and a citizen of another state. The plea to the jurisdiction is overruled. Tlea overruled.